Citation Nr: 0902017	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-25 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility from 
October 19, 2003, to October 23, 2003.




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran had active service form August 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 determination by the 
Department of Veterans Affairs (VA) Medical Center, Tampa, 
Florida.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in December 2008.  The 
veteran submitted evidence directly to the Board after his 
hearing and the evidence was received in December 2008.  The 
evidence was duplicate of evidence already of record.


FINDINGS OF FACT

1.  The veteran received medical services at Heart of Florida 
Regional Medical Center (HFRMC) from October 18, 2003, to 
October 23, 2003.  He was not, and is not, service-connected 
for any disability.

2.  The veteran's initial evaluation and treatment was for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to his life or 
health.

3.  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson.  VA 
determined that the veteran's admission on October 18, 2003, 
was necessary.

4.  The veteran's condition was of such a nature that he 
could not be safely discharged or transferred to a VA or 
other Federal facility at any time during his hospitalization 
at HFRMC from October 18, 2003, to October 23, 2003.

5.  The veteran was enrolled in the VA health care system 
during the period here in question, and he received VA 
medical services during the 24-month period preceding his 
admission.

6.  The veteran is financially liable to the provider(s) of 
emergency treatment for the services he received.

7.  The veteran is not shown to have had coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment at issue.

8.  The condition for which the emergency treatment was 
furnished is not shown to have been caused by an accident or 
work-related injury.

9.  The veteran did not have a total disability, permanent in 
nature, resulting from service-connected disability; the 
condition for which the emergency treatment was furnished was 
not service connected, has not been held to be aggravating a 
service-connected disability, and is not shown to be a 
condition requiring care for purposes of participation in a 
VA rehabilitation program under 38 U.S.C.A. Chapter 31.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred at HFRMC for the period from October 19, 2003, to 
October 23, 2003, have been met.  38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. §§ 17.1001-17.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that pursuant to the Veterans Millennium 
Health Care and Benefits Act, he is entitled to payment or 
reimbursement for medical care received from October 19, 
2003, to October 23, 2003, at the HFRMC.  See 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2008).  

According 38 C.F.R. § 17.1002, payment or reimbursement for 
emergency treatment for nonservice-connected disabilities in 
non-VA facilities is made only if all of the following 
criteria are met:

(a)  The emergency services were 
provided in a hospital emergency 
department or similar facility held 
out as providing emergency care to 
the public;

(b)  The claim for payment or 
reimbursement for the initial 
evaluation and treatment is for a 
condition of such nature that a 
prudent layperson would have 
reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met 
if there was an emergency medical 
condition manifesting itself by 
acute symptoms of sufficient 
severity (including severe pain) 
that a prudent layperson who 
possesses an average knowledge of 
health and medicine could reasonably 
expect the absence of immediate 
medical attention to result in 
placing the health of the individual 
in serious jeopardy, serious 
impairment to bodily function, or 
serious dysfunction of any bodily 
organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was 
brought to a hospital in an 
ambulance and the ambulance 
personnel determined that the 
nearest available appropriate level 
of care was at a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency 
evaluation and treatment is for a 
continued medical emergency of such 
a nature that the veteran could not 
have been safely discharged or 
transferred to a VA or other Federal 
facility (the medical emergency 
lasts only until the time the 
veteran becomes stabilized);

(e)  At the time the emergency 
treatment was furnished, the veteran 
was enrolled in the VA health care 
system and had received medical 
services under authority of 38 
U.S.C. Chapter 17 within the 24-
month period preceding the 
furnishing of such emergency 
treatment; 

(f)  The veteran is financially 
liable to the provider of emergency 
treatment for that treatment;

(g)  The veteran has no coverage 
under a health-plan contract for 
payment or reimbursement, in whole 
or in part, for the emergency 
treatment (this condition cannot be 
met if the veteran has coverage 
under a health-plan contract but 
payment is barred because of a 
failure by the veteran or the 
provider to comply with the 
provisions of that health-plan 
contract, e.g., failure to submit a 
bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished 
was caused by an accident or work-
related injury, the claimant has 
exhausted without success all claims 
and remedies reasonably available to 
the veteran or provider against a 
third party for payment of such 
treatment; and the veteran has no 
contractual or legal recourse 
against a third party that could 
reasonably be pursued for the 
purpose of extinguishing, in whole 
or in part, the veteran's liability 
to the provider; and 

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 
for the emergency treatment provided 
(38 U.S.C. § 1728 authorizes VA 
payment or reimbursement for 
emergency treatment to a limited 
group of veterans, primarily those 
who receive emergency treatment for 
a service-connected disability).    

See 38 C.F.R. § 17.1002.  The Board notes that 38 U.S.C.A. 
§ 1725 was amended in October 2008.  In particular, 
subsection (a)(1) was amended by striking "may reimburse" 
and inserting "shall reimburse."  Also, in subsection 
(f)(1), relating to definitions, the existing subparagraph 
(c) was struck and a new subparagraph (c) was inserted to 
read as follows:

(c) until -
      (i) such time as the veteran 
can be transferred safely to a 
Department facility or other Federal 
facility and such facility is 
capable of accepting such transfer; 
or
      (ii) such time as a Department 
facility or other Federal facility 
accepts such transfer if -
            (I) at the time the 
veteran could have been transferred 
safely to a Department facility or 
other Federal facility, no 
Department facility or other Federal 
facility agreed to accept such 
transfer; and
            (II) the non-Department 
facility in which such medical care 
or services was furnished made and 
documented reasonable attempts to 
transfer the veteran to a Department 
facility or other Federal facility.

Pub. L. No. 110-387, § 402, 122 Stat 4110, 4123 (2008).  

The veteran is not service-connected for any disability.  He 
has/had no health insurance and received his medical care 
through VA.  He was enrolled in the VA health care system and 
received treatment at the VAMC in Tampa within the 24 months 
preceding the events of October 2003.  He is financially 
liable for the costs associated with his hospitalization.  He 
has not worked in some time and the condition was not the 
result of an accident or work injury.  Finally, the veteran 
did not have a total disability, permanent in nature, 
resulting from service-connected disability; the condition 
treated has not been held to be aggravating a service-
connected disability, and is not shown to be a condition 
requiring care for purposes of participation in a VA 
rehabilitation program under 38 U.S.C.A. Chapter 31.

The veteran developed shortness of breath (SOB) late on the 
evening of October 17, 2003.  He telephonically contacted the 
Tampa VAMC and spoke with a triage nurse at that time.  A VA 
treatment entry noted that the veteran could barely breathe 
and was having extreme SOB and wheezing that sounded like 
paper crackling during respirations.  The nurse indicated she 
counted 34 breaths a minute.  The veteran was advised to 
contact 911 and go to the nearest hospital.  He was also 
instructed to contact VAMC Tampa if admitted.  The entry 
further notes that the veteran was not given authorization 
for VA payment and the veteran verbalized an understanding.  
The entry noted that the veteran did not want to go the 
nearest hospital, "but he needs care immediately!"  The 
entry is electronically signed at 0010 on October 18, 2003.  
There is an entry labeled as "receipt acknowledged" by a 
physician and a second nurse, at 0921 on October 20, 2003.

There is another entry on October 20, 2003, described as an 
addendum by the physician.  She asked that nursing call to 
see if the veteran went to the emergency room.  This entry 
was timed as 0922.  A response of "receipt acknowledged" 
was entered on the same day by the nurse at 1348.  The nurse 
made an addendum entry on October 20, 2003, at 1351 wherein 
she reported she left a message on an answering machine to 
call "TT" for information.  The number called to leave a 
message was not reported.  No other VA records were made part 
of the duplicate Combined Health Record (CHR).

Records from HFRMC reflect that the veteran was seen in the 
emergency room on October 18, 2003.  A history and physical, 
from that date, notes that the veteran was being admitted 
with a complaint of SOB, and exacerbation of asthma with 
pneumonia.  The physician noted in the "plan" section that 
the veteran would get social service assistance as he was a 
VA patient.  

There is a case management note prepared by a social worker 
on October 19, 2003.  The entry noted that social services 
had spoken with a VA representative on October 18, 2003, and 
a form was faxed from VA.  Social services completed the form 
and faxed it back to VA on October 19, 2003.  The social 
worker said follow-up with VA notification would be done on 
October 20, 2003.  The entry further notes that social 
services would follow-up for VA transfer if required.  

A second entry from a different social worker on October 20, 
2003, noted that the veteran was seen for discharge planning 
and clarification of VA benefits.  The veteran was concerned 
that VA would not cover medical tests and did not want to 
proceed [with further care] without authorization.  The 
social worker indicated that information was faxed to VA and 
a return fax from VA said the veteran was covered under the 
"millennium bill" [sic].  The authorization was then faxed 
to a specific individual in billing at HFRMC who concurred in 
the conclusion.  The veteran was informed of the coverage and 
agreed to further tests.  

The veteran remained hospitalized at HFRMC until his 
discharge on October 23, 2003.  He underwent additional 
testing to include a nuclear stress test, carotid Doppler 
ultrasound, magnetic resonance imaging (MRI) of the brain, 
echocardiogram, and left heart catheterization.  

The veteran sought payment and/or reimbursement for the 
medical expenses associated with his period of 
hospitalization at HFRMC.  The Fee Services division of VAMC 
Tampa determined that the veteran satisfied the criteria for 
reimbursement under 38 U.S.C.A. § 1725 (West 2002) and 
38 C.F.R. § 17.1002 for October 18, 2003, and authorized 
payment for coverage for that day.  It was also determined, 
that the veteran was considered to be stable and able to be 
transferred on October 18, 2003.  Therefore, payment was not 
authorized for the period from October 19, 2003, to October 
23, 2003.

The CHR does not contain any evidence of this determination, 
other than by way of mention in the statement of the case 
(SOC) of October 2004.  There is no separate document, or 
documents, wherein a physician conducted an analysis of the 
medical records and provided an opinion that cited to 
specific evidence that would support the general conclusion 
listed in the SOC.  Nor is there any evidence of a discussion 
between a VA medical professional and anyone at HFRMC 
regarding the veteran's status.  

It is unequivocal that the veteran satisfied the criteria for 
reimbursement under pre-amendment 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002, as determined by the VAMC.  The only 
question to be resolved is if the evidence supports further 
payment beyond October 18, 2003.  

The entries in the records from HFRMC document the veteran's 
concerns about obtaining VA approval for his hospital 
treatment from the time he was seen in the emergency room.  
The social work entries document contact with VA on two 
occasions to obtain approval from VA for care received and 
for future care.  The social service entry from October 20, 
2003, noted that the veteran did not want to proceed with 
further tests/treatment unless VA approved the care.  The 
entry notes that affirmance of coverage was obtained from VA.  
Further, this assessment of coverage was sent to the billing 
office at HFRMC where an individual in that office concurred 
in the determination.  There is no objective evidence of 
record to contradict the entry of VA approval.  It is 
reasonable to infer that the documents referenced allowed for 
the veteran to remain at the HFRMC rather than be 
transferred.  This is especially so because the contact with 
VA on October 20th was for prospective treatment/evaluation.  

The Board finds the entries in the records from HFRMC to be 
dispositive in this case.  The Board further finds that 
payment or reimbursement of unauthorized medical expenses 
incurred by the veteran from October 19, 2003, to October 23, 
2003, at HFRMC is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the veteran from October 19, 2003, to October 23, 
2003 at the Heart of Florida Regional Medical Center is 
granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


